Watson, C. J.
There can be no doubt, on the facts found, that the alleged poor person was a resident of the town of Greensboro from January 31, 1908, to January 1, 1911, supporting himself and family, within the meaning of the law. The real question is, whether on the day last named, when he went to the town of Glover to work for Graham under a contract- of hire, he changed his residence to that town. If he did, his continuous residence in Greensboro was thirty days short of three years, the time essential to the latter’s liability. But if he did not, then he last resided in that town for the space of. three years, supporting himself and family, and a recovery can.be had for the assistance furnished.
The intention of a person in respect of making a change in his place of residence is important to consider; but it is not alone determinative of the fact of effecting the change. Domicile is not a thing resting wholly in intention, and residence is a fact. Jamaica v. Townshend, 19 Vt. 267; South Burlington v. Worcester, 67 Vt. 411, 31 Atl. 891. The person’s purpose to change, unaccompanied by actual removal or change of residence, does not constitute a change of domicile. The fact and the intent must concur. He must remove without the intention of going back. Mount Holly v. Plymouth, 89 Vt. 301, 95 Atl. 572. To constitute domicile, the fact of residence and the intent to make the place of residence the home of the party must concur. Fulham v. Howe, 62 Vt. 386, 20 Atl. 101.
The question of the change of residence in the ease before us was to be determined on all the evidence as to intent, combined with that bearing on the actual removal. We think the *38finding of the referee to which exception was taken, was amply supported by the evidence, and is not justly subject to the criticism made. Nor is such finding inconsistent with the other findings quoted in the exception, that while working for Graham in plaintiff town, Bush “had no home in defendant town other than with Thompson, to whose place he could not return as a matter of right.” One element of the finding objected to being that the occasions when Bush was away from the latter town previous to moving away with his wife in April, 1911, “were at most but temporary absences,” there is not even color of inconsistency between the two findings, for he had not abandoned that town as the place of his residence. Mount Holly v. Plymouth, cited above. The exception is not sustained in either respect.
The exceptions saved in connection with the admission and use of evidence, have not been briefed.

Judgment affirmed.